DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
 In th.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: "a magnetic sensor" and whether it is a part of "the magnetic field location system" or part of the "distal end of the catheter".
Regarding claims 1 and 11, the phrase "or the like" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 1-2, 5, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US Patent # 9024624), in view of Houde et al., hereby referred to as Houde (PGPub 20140041669).
Regarding claim 1, Brunner teaches a magnetic field location system for use in tracking a distal end of a catheter or the like, that includes a magnetic sensor, in a surgical or exploratory procedure within a living body disposed on a support structure, comprising [a magnetic tracking system […] includes a computing device configured to compute a position of a sensor (Abstract). A sensor assembly 103 placed on an object 105 (e.g. a scalpel) (Fig 1; col. 3, lines 19-20)]: 
a first field generation pad configured for selective placement along a first side of the living body disposed on the support structure that includes a plurality of magnetic coils operable to generate magnetic fields [a first set of magnetic field generators configured to produce a first magnetic field can be mounted on a flat surface such as a surgical table (col. 1, lines 40-42)];
a second field generation pad configured for selective placement along an opposite side of the living body disposed on the support structure that includes a plurality magnetic coils operable to generate magnetic fields [at least a second set of magnetic field generators configured to produce a second magnetic field (col. 1, lines 43-44). The positions of the field generators 108 can be made adjustable (col. 4, lines 22-23)];
a processor coupled to the magnetic coils of the first and second field generation pads configured to execute a process for correlation of magnetic fields generated by the field generation pads such that a reference magnetic field is defined that extends within a desired portion of the living body to enable precise location and tracking of a distal end of a catheter via the magnetic sensor within the reference magnetic field [a specialized computing device designed specific for the purposes of controlling the magnetic field generation, and calculating the position and orientation of the sensor coil from the measured signals (col. 9, line 20-25)].
Brunner does not teach a securing structure configured to releasably secure the first and second field generation pads to the support structure when selectively placed on the support structure. However, in an analogous field of placing medical components underneath a patient during surgery, Houde teaches a draping system for a two tiered hospital instrument back table can be used to quickly and conveniently create a sterile field [Abstract]. Clamps may be spring loaded or screwed in placed, or clamped in place by other means as is known. Clamps can be used to hold each end of the discontinuous band firmly against either end of the table [par. 0036]. By using clamps, the drapes can be quickly secured in placed for surgical use and quickly removed and replaced in the event the drape is no longer considered sterile [par. 0030]. It would have been obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (See MPEP 2143 I (A)).
Regarding claim 2, Brunner teaches the magnetic field location system of claim 1, wherein the first and second field generation pads are relatively symmetric and define relatively symmetric magnetic coil arrays when placed by the sides of the living body [an example of parallel fields induced by a pair of generators 400a and 400b are shown (Fig. 4A, 4B; col. 11, lines 20-29). The generators are symmetric and have similar arrays to generate current flow in either the same or opposite direction]. 
Regarding claim 5, Brunner teaches the magnetic field location system of claim 2 wherein the magnetic fields generated by the first and second field generation pads are generated by six linearly aligned and equally spaced magnetic coils disposed in each field generation pad [One or more field generators are connected with each other (col. 10, line  15). Factor into shaping the induced field […] field generators are in a straight line (col. 4, lines 9-13). This is interpreted as six linearly aligned and equally spaced magnetic coils are present to shape the induced field to the desired effect],
where each magnetic coil is configured as a single coil unit [plurality of individual field generators (Fig. 2a; col. 10, line 3). Each coil is its own single coil unit].
Regarding claim 11, Brunner teaches a method for tracking a distal end of a catheter or the like in a surgical or exploratory procedure, that includes magnetic sensing within a living body disposed on a support structure, comprising: [a magnetic tracking system […] includes a computing device configured to compute a position of a sensor (Abstract). A sensor assembly 103 placed on an object 105 (e.g. a scalpel) (Fig 1; col. 3, lines 19-20)]: 
selectively placing a first field generation pad along a first side of the living body disposed on the support structure, the first field generation pad including a plurality of magnetic coils operable to generate magnetic fields [a first set of magnetic field generators configured to produce a first magnetic field can be mounted on a flat surface such as a surgical table (col. 1, lines 40-42)];
selectively placing a second field generation pad along an opposite side of the having body disposed on the support structure, the second field generation pad including a plurality magnetic coils operable to generate magnetic fields [at least a second set of magnetic field generators configured to produce a second magnetic field (col. 1, lines 43-44). The positions of the field generators 108 can be made adjustable (col. 4, lines 22-23)];
executing, by a processor coupled to the pluralities of magnetic coils of the first and second field generation pads, a process of correlation of magnetic fields generated by the selectively placed field generation pads such that a reference magnetic field is defined that extends within a desired portion of the living body to enable precise location and tracking of a distal end of a catheter via the magnetic sensor within the reference magnetic field [a specialized computing device designed specific for the purposes of controlling the magnetic field generation, and calculating the position and orientation of the sensor coil from the measured signals (col. 9, line 20-25)].
Brunner does not teach a securing structure configured to releasably secure the first and second field generation pads to the support structure when selectively placed on the support structure. However, in an analogous field of placing medical components underneath a patient during surgery, Houde teaches a draping system for a two tiered hospital instrument back table can be used to quickly and conveniently create a sterile field [Abstract]. Clamps may be spring loaded or screwed in placed, or clamped in place by other means as is known. Clamps can be used to hold each end of the discontinuous band firmly against either end of the table [par. 0036]. By using clamps, the drapes can be quickly secured in placed for surgical use and quickly removed and replaced in the event the drape is no longer considered sterile [par. 0030]. It would have been obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (See MPEP 2143 I (A)).
Regarding claim 12, Brunner teaches the method of claim 11, wherein the selectively placing the first and second field generation defines relatively symmetrical magnetic coil arrays about the sides of the living body [an example of parallel fields induced by a pair of generators 400a and 400b are shown (Fig. 4A, 4B; col. 11, lines 20-29). The generators are symmetric and have similar arrays to generate current flow in either the same or opposite direction].
Regarding claim 15, Brunner teaches the method of claim 12 further comprising generating the magnetic fields by the first and second field generation pads via six linearly aligned and equally spaced magnetic coils disposed in each field generation pad, [One or more field generators are connected with each other (col. 10, line  15). Factor into shaping the induced field […] field generators are in a straight line (col. 4, lines 9-13). This is interpreted as six linearly aligned and equally spaced magnetic coils are present to shape the induced field to the desired effect],
where each magnetic coil is configured as a single coil unit [plurality of individual field generators (Fig. 2a; col. 10, line 3). Each coil is its own single coil unit]
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US Patent # 9024624), in view of Houde et al., hereby referred to as Houde (PGPub 20140041669) as applied to claims 1 and 11 above, and further in view of Toyoda et al., hereby referred to as Toyoda (PGPub # 20040143183).
Regarding claim 3, Brunner in view of Houde does not teach the magnetic field location system of claim 2, wherein the magnetic fields generated by the first and second field generation pads are generated by two magnetic coils disposed in each field generation pad at a defined distance from each other. However, Toyoda teaches the first and second field generation pads are generated by two magnetic coils disposed in each field generation pad at a defined distance from each other [triaxial MI sensors are disposed around a scope […] are equally spaced (par. 0025)],
where each magnetic coil is configured as a tri-axial coil unit [triaxial MI sensors having triaxial directivity to the magnetic field (Abstract)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunner in view of Houde to incorporate the teachings of Toyoda and dispose each field generation pad that have triaxial coil units in a desired and defined distance from each other. Doing so would allow the user to position the pads in any determined distance from each other and ensure the pads remain securely in place to the support structure to induce the desired shape of the magnetic field.
Regarding claim 13, Brunner in view of Houde does not teach the method of claim 12 further comprising generating the magnetic fields by first and second field generation pads via two magnetic coils disposed in each field generation pad at a defined distance from each other, [triaxial MI sensors are disposed around a scope […] are equally spaced (par. 0025)],
where each magnetic coil is configured as a tri-axial coil unit [triaxial MI sensors having triaxial directivity to the magnetic field (Abstract)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunner in view of Houde to incorporate the teachings of Toyoda and dispose each field generation pad that have triaxial coil units in a desired and defined distance from each other. Doing so would allow the user to position the pads in any determined distance from each other and ensure the pads remain securely in place to the support structure to induce the desired shape of the magnetic field.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US Patent # 9024624), in view of Houde et al., hereby referred to as Houde (PGPub 20140041669), in further view of Toyoda et al., hereby referred to as Toyoda (PGPub # 20040143183) as applied to claims 3 and 13 above, and in further view of Eichler et al., hereby referred to as Eichler (PGPub # 20160287133) and Wright et al., hereby referred to as Wright (PGPub # 20050154283).
Regarding claim 4, Brunner in view of Houde and in further view of Toyoda does not teach the magnetic field location system of claim 3, wherein the tri-axial coil units are configured as tri-coil bobbins and have a combined weight of approximately 200 grams. However, Eichler teaches the magnetic field location system of claim 3, wherein the tri-axial coil units are configured as tri-coil bobbins [can comprise an elongate conductive element, such as a wire, arranged in a spiral form, such as a coil (par. 0028)]. 
Additionally, Wright teaches have a combined weight of approximately 200 grams [coils can have a mass density in the range of approximately 1.0 gram/cm2 or less (par. 0042). This is interpreted as the coil units having a combined weight of 200 grams].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunner in view of Houde and in further view of Toyoda to incorporate the teachings of Eichler and Wright and arrange the coil units in a spiral form and have a mass density of approximately 1.0 gram/cm2. Doing so would allow the triaxial coil units to have the most effectiveness in a small area while remaining lightweight enough for easy movability.
Regarding claim 14, Brunner in view of Houde and in further view of Toyoda does not teach the method of claim 13 ,wherein the generating the magnetic fields is performed by tri-axial coil units that are configured as tri-coil bobbins and have a combined weight of approximately 200 grams. However, Eichler teaches the method of claim 13, wherein the generating the magnetic fields is performed by tri-axial coil units that are configured as tri-coil bobbins [can comprise an elongate conductive element, such as a wire, arranged in a spiral form, such as a coil (par. 0028)]. 
Additionally, Wright teaches have a combined weight of approximately 200 grams [coils can have a mass density in the range of approximately 1.0 gram/cm2 or less (par. 0042). This is interpreted as the coil units having a combined weight of 200 grams].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunner in view of Houde and in further view of Toyoda to incorporate the teachings of Eichler and Wright and arrange the coil units in a spiral form and have a mass density of approximately 1.0 gram/cm2. Doing so would allow the triaxial coil units to have the most effectiveness in a small area while remaining lightweight enough for easy movability.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US Patent # 9024624), in view of Houde et al., hereby referred to as Houde (PGPub 20140041669) as applied to claims 1 and 11 above, and further in view of Wright et al., hereby referred to as Wright (PGPub # 20050154283) and Degen et al., hereby referred to as Degen (US Patent # 6648314).
Regarding claim 6, Brunner teaches the magnetic field location system of claim 1 wherein each of the first and second field generation pads are configured with a height not exceeding 20 mm [total thickness of the flat field generator can be about 10 mm (Fig. 2C; col. 11, lines 14-16)].
Brunner in view of Houde does not teach the securing structure is configured such that the first and second field generation pads are able to be selectively placed on and secured to the support structure in less than 60 seconds and are also enable to be removed from the support structure in less than 60 seconds. However, Degen teaches the securing structure is configured such that the first and second field generation pads are able to be selectively placed on and secured in less than 60 seconds and are also enable to be removed in less than 60 seconds [Invention improves on the quick action clamp in US Patent cited reference 4926722 "Quick-action bar clamp". By being an improved clamp clip in a functionally advantageous manner by simple means (col. 1, lines 34-36), the invention is interpreted as being able to be opened and closed in less than 60 seconds]. 
Additionally, Brunner in view of Houde does not teach a weight not exceeding 3 Kg. However, Wright teaches a weight not exceeding 3 Kg [coils can have a mass density in the range of approximately 1.0 gram/cm2 or less (par. 0042). This is interpreted as each generator having a weight not exceeding 3kg due to having coils that can be 1.0 gram/cm2 or less.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunner in view of Houde to incorporate the teachings of Wright and Degen to arrange the coil units to be opened and closed in less than 60 seconds and to have a mass density of approximately 1.0 gram/cm2. Doing so would allow the coil units to be easily removable during operation in the event the user needs to replace and/or sterilize the pads.
Regarding claim 16, Brunner teaches the method of claim 11 wherein the first and second field generation pads configured with a height not exceeding 20 mm [total thickness of the flat field generator can be about 10 mm (Fig. 2C; col. 11, lines 14-16)].
Brunner in view of Houde does not teaches that the selectively placing and the securing of the first and second selectively placed field generation pads to the support structure is performed in less than 60 seconds and to enabled the first and second selectively placed field generation pads to be removed from the support structure in less than 60 seconds. However, Degen teaches that the selectively placing and the securing of the first and second selectively placed field generation pads is performed in less than 60 seconds and to be removed in less than 60 seconds [Invention improves on the quick action clamp in US Patent cited reference 4926722 "Quick-action bar clamp". By being an improved clamp clip in a functionally advantageous manner by simple means (col. 1, lines 34-36), the invention is interpreted as being able to be opened and closed in less than 60 seconds]. 
Brunner in view of Houde does not teach a weight not exceeding 3 Kg. However, Wright teaches a weight not exceeding 3 Kg [coils can have a mass density in the range of approximately 1.0 gram/cm2 or less (par. 0042). This is interpreted as each generator having a weight not exceeding 3kg due to having coils that can be 1.0 gram/cm2 or less.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunner in view of Houde to incorporate the teachings of Wright and Degen to arrange the coil units to be opened and closed in less than 60 seconds and to have a mass density of approximately 1.0 gram/cm2. Doing so would allow the coil unit pads to be easily removable during operation in the event the user needs to replace and/or sterilize the pads.
Claims 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US Patent # 9024624), in view of Houde et al., hereby referred to as Houde (PGPub 20140041669) as applied to claims 1 and 11 above, and further in view of Degen et al., hereby referred to as Degen (US Patent # 6648314).
Regarding claim 7, Brunner does teach the magnetic field location system of claim l wherein: each field generation pad at predefined locations spaced apart from each other [parameters associated with the generators in a set may also be varied to manipulate the shape of the field induced by the set. Examples of such parameters include distance (col. 10, lines 60-63)]. 
Brunner does not teach the securing structure includes the first and second securing mechanisms attached to pad at predefined locations;
each securing mechanism having an arm having: an end attached to the respective field generation pad;
and a support structure engaging portion configured such that the support structure engaging portion engages a side of the support structure when the respective field generation pad is selectively placed on the support structure to thereby define the relative placement of the respective field generation pad on the support structure.
However, Houde teaches the securing structure includes the first and second securing mechanisms attached to pad at predefined locations [Clamps may be spring loaded or screwed in placed, or clamped in place by other means as is known. Clamps can be used to hold each end of the discontinuous band firmly against either end of the table (par. 0036). […] Objects are placed in a desired predetermined location (par. 0026)];
Additionally, Degen teaches each securing mechanism having an arm having: an end attached to the respective field generation pad [The surface of the second clamping jaw can consequently adapt itself to the surface conditions of the workpiece to be clamped (Fig. 1; col. 1, line 65-67)];
and a support structure engaging portion configured such that the support structure engaging portion engages a side of the support structure [Arm can engage side of support structure (Fig 1)].

    PNG
    media_image1.png
    460
    537
    media_image1.png
    Greyscale

Figure 1 of Degen (US Patent # 6648314)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunner in view of Houde to incorporate the teachings of Degen and include an eccentric pressure clamp that has flexible placement capabilities, that has an end that can contact the pads, and have an arm that can engage a side of the support structure. Doing so would allow the user to position the pads in any determined distance from each other and ensure the pads remain securely in place to the support structure to induce the desired shape of the magnetic field.
Regarding claim 8, Brunner in view of Houde does not teach the magnetic field location system of claim 7 wherein each securing mechanism has a clamp configured to be operated to a clamping position from an open position to engage the respective support structure engaging portion with a side of the support structure when the respective field generation pad is selectively placed on the support structure. 
However, Degen teaches each securing mechanism has a clamp configured to be operated to a clamping position from an open position [the pressure element can be brought into the clamping position in a ratcheted manner. A latching element is associated with the pressure element or the operating handle extending from the pressure element (Fig. 1-2; col. 2, lines 24-28)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunner to incorporate the teachings of Degen and include an eccentric pressure clamp that can be operated from an open position to a clamping position. Doing so would allow the coil unit pads to be easily removable during operation in the event the user needs to replace and/or sterilize the pads.
Regarding claim 9, Brunner in view of Houde does not teach the magnetic field location system of claim 7 wherein the end of the arm of each securing mechanism that is attached to the respective field generation pad has an adjustable coupling to enable the positioning of the respective support structure engaging portion to be positioned at an extended or retracted position relative to the respective field generation pad whereby the first and second field generation pads are placed furthest from each other and closest to the sides of the support structure when all of the support structure engaging portions are in the retracted position, and whereby the first and second field generation pads are placed closest to each other and furthest from the sides of the support structure when all of the support structure engaging portions are in the extended position. 
However, Degen teaches the end of the arm of each securing mechanism that is attached to the respective field generation pad has an adjustable coupling [the present invention relates to a clamp clip with a first clamping jaw carrier, which can be displaced along a slide bar (Fig. 1-4; col. 1, lines 51-53)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunner to incorporate the teachings of Degen and include an extendable and retractable arm on the securing mechanism. Doing so would allow the securing mechanism to fit on various support structures of varying thickness.
Regarding claim 17, Brunner teaches the magnetic field location system of claim l wherein: each field generation pad at predefined locations spaced apart from each other [parameters associated with the generators in a set may also be varied to manipulate the shape of the field induced by the set. Examples of such parameters include distance (col. 10, lines 60-63)]. 
Brunner does not teach the securing structure includes the first and second securing mechanisms attached to pad at predefined locations;
each securing mechanism having an arm having: an end attached to the respective field generation pad;
and a support structure engaging portion configured such that the support structure engaging portion engages a side of the support structure when the respective field generation pad is selectively placed on the support structure to thereby define the relative placement of the respective field generation pad on the support structure.
However, Houde teaches the securing structure includes the first and second securing mechanisms attached to pad at predefined locations [Clamps may be spring loaded or screwed in placed, or clamped in place by other means as is known. Clamps can be used to hold each end of the discontinuous band firmly against either end of the table (par. 0036). […] Objects are placed in a desired predetermined location (par. 0026)];
Additionally, Degen teaches each securing mechanism having an arm having: an end attached to the respective field generation pad [The surface of the second clamping jaw can consequently adapt itself to the surface conditions of the workpiece to be clamped (Fig. 1; col. 1, line 65-67)];
and a support structure engaging portion configured such that the support structure engaging portion engages a side of the support structure [Arm can engage side of support structure (Fig 1)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunner in view of Houde to incorporate the teachings of Degen and include an eccentric pressure clamp that has flexible placement capabilities, that has an end that can contact the pads, and have an arm that can engage a side of the support structure. Doing so would allow the user to position the pads in any determined distance from each other and ensure the pads remain securely in place to the support structure to induce the desired shape of the magnetic field.
Regarding claim 18, Brunner does not teach the magnetic field location system of claim 7 wherein each securing mechanism has a clamp configured to be operated to a clamping position from an open position to engage the respective support structure engaging portion with a side of the support structure when the respective field generation pad is selectively placed on the support structure. 
However, Degen teaches each securing mechanism has a clamp configured to be operated to a clamping position from an open position [the pressure element can be brought into the clamping position in a ratcheted manner. A latching element is associated with the pressure element or the operating handle extending from the pressure element (Fig. 1-2; col. 2, lines 24-28)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunner to incorporate the teachings of Degen and include a quick clamp that can be operated from an open position to a clamping position. Doing so would allow the coil unit pads to be easily removable during operation in the event the user needs to replace and/or sterilize the pads.
Regarding claim 19, Brunner does not teach the magnetic field location system of claim 7 wherein the end of the arm of each securing mechanism that is attached to the respective field generation pad has an adjustable coupling to enable the positioning of the respective support structure engaging portion to be positioned at an extended or retracted position relative to the respective field generation pad whereby the first and second field generation pads are placed furthest from each other and closest to the sides of the support structure when all of the support structure engaging portions are in the retracted position, and whereby the first and second field generation pads are placed closest to each other and furthest from the sides of the support structure when all of the support structure engaging portions are in the extended position. 
However, Degen teaches the end of the arm of each securing mechanism that is attached to the respective field generation pad has an adjustable coupling [the present invention relates to a clamp clip with a first clamping jaw carrier, which can be displaced along a slide bar (Fig. 1-4; col. 1, lines 51-53)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunner to incorporate the teachings of Degen and include an extendable and retractable arm on the securing mechanism. Doing so would allow the securing mechanism to fit on various support structures of varying thickness.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US Patent # 9024624), in view of Houde et al., hereby referred to as Houde (PGPub 20140041669), in further view Degen et al., hereby referred to as Degen (US Patent # 6648314) as applied to claims 7 and 17 above, and further in even further view of Wehner et al., hereby referred to as Wehner (PGPub # 20170196477).
Regarding claim 10, Brunner in view of Houde and Degen does not teach the magnetic field location system of claim 7, wherein the first and second securing mechanisms each have a coupling component configured for connection beneath the support structure;
and the securing structure includes a first joining member configured to attachment to the coupling components of the first securing mechanisms and a second joining member configured for attachment to the coupling components of the second securing mechanisms to secure the selective placement of the field generation pads on the support structure when the joining member are attached. 
However, Wehner teaches securing mechanisms each have a coupling component configured for connection beneath the support structure [tensioning means and positioned along first extendable arm 10 and second extendable arm, respectively (Fig. 1, 3, 5; par. 0021)];
the securing structure includes a first joining member configured to attachment to the coupling components of the first securing mechanisms and a second joining member configured for attachment to the coupling components of the second securing mechanisms to secure the selective placement of the field generation pads on the support structure when the joining member are attached [tensioning means retract to secure mounting apparatus to the patient table; that is, tensioning means allow for mounting apparatus to be customized to fit patient tables of various widths (Fig. 1, 3, 5; par. 0021)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunner in view of Houde and Degen to incorporate the teachings of Wehner and include a connecting securing mounting apparatus for the securing mechanisms under the support structure. Doing so would allow the securing structures to be able to be fastened on support structures of various widths without obstructing the operations on the top side of the support structure.
Regarding claim 20, Brunner in view of Houde does not teach the method of claim 17, wherein the securing of the first and second selectively placed field generation pads to the support structure includes connecting the first and second securing mechanisms beneath the support structure by at least one joining member
However, Wehner teaches the securing of the first and second selectively placed field generation pads to the support structure includes connecting the first and second securing mechanisms beneath the support structure by at least one joining member [tensioning means retract to secure mounting apparatus to the patient table; that is, tensioning means allow for mounting apparatus to be customized to fit patient tables of various widths (Fig. 1, 3, 5; par. 0021)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunner in view of Houde and Degen to incorporate the teachings of Wehner and include a connecting securing mounting apparatus for the securing mechanisms under the support structure. Doing so would allow the securing structures to be able to be fastened on support structures of various widths without obstructing the operations on the top side of the support structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abels (US Patent # 4114601) teaches two separate radiofrequency sources during surgery to locate surgical instruments within the human body of other area of interest. Raab (US Patent # 4054881) teaches a tracking system using three coils to generate electromagnetic fields in the vicinity of the object. The fields generated by these three coils are distinguished from one another by open loop multiplexing of time, frequency or phase. Martinelli et al. (US Patent # 6493573) teaches a system for and method of determining and compensating for the effect of a field influencing object on two sensing coils, that are within a navigational domain. Phillips, Sr. et al. (PGPub # 20080277849) teaches a sliding clamp and clamp assembly with a cam member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.J.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793